Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 4, 6-8 and 10-19 are pending. Claims 2-3, 5 and 9 have been canceled. Claims 1 and 7-8 have been amended. Claims 1, 6-8, 12 and 15 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 10, no chemical modification, and no further therapeutic agent. Claims 4, 10-11, 13-14 and 16-19 are withdrawn as being drawn to a nonelected species/invention.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “….a structure represented by Formula (Ia) or Formula (Ib), or is a pharmaceutically acceptable salt thereof”. The claim should be rewritten to recite “….a structure represented by Formula (Ia), .
Appropriate correction is required.

Sequence Compliance
The application is in compliance with 37 CFR §§ 1.821-1.825. 

Claim Rejections - 35 USC § 112
The rejection of claims 1-3, 5-8 and 15 under 35 USC 112(a) is withdrawn in view of the amendments to the claims.
The rejection of claims 1-3, 5-9, 12 and 15 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1, 6-8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (WO 2018/102616) in view of Pigossi et al. (Int. J. Mol. Sci. 2016, 17, 1885).
With respect to claim 1, Low et al. teach a compound of the formula X-Y-Z, wherein X is at least one agent that modulates activity of parathyroid hormone receptor; Z is at least one bone-targeting molecule; and Y is a linker that joins and/or links X and Z; or a pharmaceutically acceptable salt thereof (claim 1); and wherein X is at least one agonist of parathyroid hormone receptor 1 (claim 11).

Low et al. also teach that X (which corresponds to the instantly claimed variable Y) is a polypeptide having at least 80% sequence identity to SEQ ID NO: 1 (claim 3; para [00114]). Please note that SEQ ID NO: 1 corresponds to instantly claimed Formula (II), wherein A1 is Ala, A8 is Leu, A17 is Asp, A22 is Phe, A23 is Phe, A25 is His, A26 is His, A28 is Ile, A29 is Ala, A30 is Glu, and A31 is Ile. 
	Low et al. do not teach the bone-targeting molecule is a peptide of Formula (IIIa) or Formula (IIIb).
Pigossi et al. teach that osteogenic growth peptide (OGP) is a bone-targeting molecule (page 7, 3rd para), and further teach that the OGP peptide, when proteolitically cleaved generates the C-terminal pentapeptide OGP(10-14) (NH2-YGFGG-OH) (page 3, 1st para).
Please note that OGP(10-14) (taught by Pigossi et al.) comprises the sequence YGFGG, which corresponds to instantly claimed Formula (IIIa) wherein m is 0 and n is 1.
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.

One of ordinary skill in the art would have reasonably expected the OGP(10-14) to target bone fractures because Pigossi et al. teach that OGP(10-14) is a bone-targeting molecule. 
Therefore, the combined teachings of Low et al. and Pigossi et al. render obvious the instantly claimed polypeptide compound of Formula (Ia), wherein Y is a peptide corresponding to instantly claimed Formula (II), ID is a linker that joins and/or links X and Y, and X is a peptide corresponding to instantly claimed Formula (IIIa) . 
With respect to claim 6, please note that OGP(10-14) (taught by Pigossi et al.) comprises the sequence YGFGG, which corresponds to instantly claimed SEQ ID NO: 1. 
With respect to claims 7-8, Low et al. teach that the linker comprises residues 35-84 of PTH (paras [0058], [00126]). Please note that residues 35-84 of PTH (i.e. (VALGAPLAPRDAGSQRPRKKEDNVLVESHEKSLGEADKADVNVLTKAKSQ) comprise proline, arginine, alanine, threonine, glutamic acid, aspartic acid, lysine, glutamine, asparagine and glycine. Also note that residues 35-84 of PTH comprise instantly claimed (Gly-Ser)p, wherein p is 1. Moreover, Low et al. teach that the compound further comprises at least one spacer (i.e. a linker) comprising polyethylene glycol (PEG) (para [0064]).
With respect to claim 12, Low et al. teach that in the compound of the formula X-Y-Z, X is SEQ ID NO: 3 (para [00116]). Note that combining SEQ ID NO: 3 (taught by 
With respect to claim 15, Low et al. teach a pharmaceutical composition comprising the polypeptide and a pharmaceutically acceptable carrier (paras [00204]-[00208]).

Response to Arguments
Applicant’s arguments filed on 8/23/2021 have been fully considered but they are not persuasive.
Applicant argues that no description or teaching of “OGP or OGP (10-14) is a bone-targeting molecule”, as stated in the Action, can be found in Pigossi.
Applicant also argues that the bone-targeting molecule (Z), according to Pigossi’s description of in claims 2-5, 19, 23, 24, 27-32, and paragraphs [0069]-[0071], [00259]-[00260], etc., as well as the particular examples of Z in Example 1 and 4, may be bisphosphonate, polyohosphate, a collagen mimetic peptide that intercalates imperfect collagen fibrils at bone fracture site, e.g., collagen mimetic peptide having a structure of [Gly-Pro-Hyp]9-OH, aminohexanedioic acid or its derivates, e.g., 2- aminomalonic acid, 10-Aspartic acids, oligo acidic amino acids. It can been seen that these molecules of Z greatly differ from that of the peptide chain of OGP or OGP (10-14) (see Figure 1 of Pigossi), so it could not have been predicted by one of ordinary skill in the art, judging merely from the structure of these molecules, that OGP or OGP (10-14) were bone-targeting molecules suitable for targeting of bone fractures. As such, one of skilled in the art has no reason to replace Z in Low with the OGP or OGP (10-14) at least 
Applicant further argues that “[i]t has been demonstrated that the active polypeptide compounds according to the present application, by connecting PTH/PTHrP receptor agonist (Y) and osteogenic growth peptide receptor agonist (X) with peptide bonds, can improve the peak load of thigh bone of retinoic acide-induced osteoporosis rats, and also improve the bone microstructure specifically including bone surface area/ bone volume ratio, the number of trabeculae and trabeculae spacing, whose effects is superior to the marketed drug abaloparatide. Moreover, these compounds can avoid the adverse effect of bone marrow inhibition caused by abaloparatide (see paras [0037], [0191])”.  
Applicant’s arguments are not persuasive.
Pigossi et al. state “[T]his study demonstrated that OGP reversed the majority of trabecular bone loss in the proximal tibial metaphysis of ovariectomized mice. Furthermore, OGP(10–14) had an even stronger osteogenic effect than OGP”, thus implying that OGP and OGP (10-14), whether directly or indirectly, target bones. Furthermore, Pigossi et al. state that “[G]rowth factors, related to bone repair/regeneration, are biologically active peptide or protein hormones that affect immune functions as well as the proliferation, chemotaxis and differentiation of epithelial, bone and connective tissue cells. These hormones bind to specific cell surface tyrosine kinases receptors, which are present on various target cells including osteoblasts, cementoblasts and fibroblasts (page 1, last para), and further state that “[A]mongst the growth factors related to bone repair/regeneration, an important growth st para). Thus, according to Pigossi et al., OGP is a bone-targeting molecule.
	With respect to Applicant’s arguments regarding the instantly claimed compound having effects superior to abaloptide, the MPEP 2143 states that “[n]onobviousness can be shown when a claimed invention is shown to have unexpectedly superior properties when compared to the prior art”. In the instant case, the closest prior art is Low et al.  Therefore, to show unexpected results, Applicant should compare the compound of Low et al. to the instantly claimed compound.
Furthermore, Low et al. teach that “[t]argeted abaloparatide performs better than free abaloparatide” (page 38, 1st para). Thus, the skilled artisan would have reasonably expected the instantly claimed compound (or the compound obvious over the references) to have effects superior to abaloptide.
For the reasons stated above the rejection is maintained.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./

Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658